Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 1 of 10




                               20mj03812 O’Sullivan
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 2 of 10




                                                    20mj03812 O’Sullivan




    10/14/2020
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 3 of 10
                                                    20mj03812 O’Sullivan
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 4 of 10
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 5 of 10
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 6 of 10
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 7 of 10
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 8 of 10
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 9 of 10
Case 1:21-cr-20051-CMA Document 1 Entered on FLSD Docket 10/14/2020 Page 10 of 10




         10/14/2020
